Citation Nr: 0533588	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of an injury to the back.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of an injury to the ribs.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of an injury to the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The RO has verified that the veteran served on active duty 
from August 1953 to March 1957.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from an 
October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
declined to reopen any of the veteran's claims.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  An unappealed September 1990 rating decision denied 
entitlement to service connection for the residuals of 
injuries to the back, ribs, and right knee.

3.  Unappealed May 1999 and October 1999 rating decisions, as 
well as an untimely appealed April 2000 RO hearing officer 
decision, declined to reopen the claims for service 
connection for the residuals of injuries to the back, ribs, 
and right knee.

4.  Evidence associated with the claims file since the April 
2000 RO decision is either cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for the residuals of injuries to either 
the back, ribs, or right knee, and/or does not present a 
reasonable possibility of substantiating any of these claims.



CONCLUSIONS OF LAW

1.  The April 2000 RO decision that declined to reopen the 
claims for entitlement to service connection for the 
residuals of injury to the back, ribs, and right knee, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999) [38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); see also 
38 C.F.R. § 20.200 (2005)].

2.  Evidence associated with the claims file since the April 
2000 decision is new, but not material, and so the 
requirements to reopen the claims for entitlement to service 
connection for the residuals of injuries to the back, ribs, 
and right knee have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, a letter from the RO to the veteran dated in 
July 2002, and provided to him prior to the initial 
unfavorable decision of record, notified him of the essence 
of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005), the July 2002 letter 
essentially satisfied the notice requirements of the VCAA by: 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate the claims; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence that he was expected to provide; and 
(4) requesting the veteran to provide any information or 
evidence in his possession that pertained to his claims.  In 
this case, the veteran has clearly been informed that the 
information and evidence needed to substantiate his claims 
consists of information and/or evidence that demonstrates 
that he sustained injuries to his back, ribs, and right knee 
in service, and that any currently diagnosed problems are the 
result of these in-service injuries.  As well, as these 
claims are subject to the requirements of new and material 
evidence, see 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), the 
veteran was also advised as to what type of evidence would 
satisfy this standard for his claims.  Consequently, under 
the circumstances of this case, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's currently identified  VA treatment 
reports are now of record, as are multiple written statements 
and hearing testimony provided by the veteran in support of 
his claims.  

The Board notes that the entirety of the veteran's service 
medical and personnel records are apparently not available, 
and were likely destroyed in a July 12, 1973, fire at the 
National Personnel Records Center (NPRC).  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources to reconstruct 
these records.  Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  
In this case, the NPRC indicated that the veteran did not 
have any records on file with the Surgeon General's Office, 
and that his physical examinations could not be 
reconstructed.  The RO is also under a duty to advise the 
claimant to obtain other forms of evidence to support his 
claim, such as lay testimony, and the claims file contains 
such notice.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  
To that end, the RO created a memorandum of record in January 
2005 that detailed its efforts to attempt to obtain the 
veteran's service records, as well as any other records that 
could serve to replace such documentation.  Unfortunately, 
despite an extensive effort as noted by the many records in 
the file pertaining to this search, the RO has been unable to 
obtain any such information.  The Board finds that any 
additional action undertaken at this time to attempt to 
obtain any additional records would be futile, and is 
therefore unnecessary.

The Board further recognizes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim.  See 38 
C.F.R. § 3.159(c)(4)(i) (2005) (emphasis added).  The RO did 
not order VA examination for the claims now on appeal.  The 
Board further notes, however, that the VCAA's duty to assist 
a veteran with his claim does not extend to the provision of 
a VA examination with respect to a request to reopen a 
finally decided claim (although such examination may be 
afforded once the claim has been reopened).  See 38 C.F.R. 
§ 3.159(c)(1) (2005).  

At this time, the veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide these 
claims.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that the case is 
ready for appellate review.

Analysis of the Claims

The Board notes that VA has revised its definition of what 
constitutes "new and material evidence."  This change 
applies prospectively to all requests to reopen that are made 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620-45,630 
(Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2005)].  Because the record indicates that the veteran filed 
the pending request to reopen his claim after that date (in 
July 2002), this regulatory change is applicable here.  
Accordingly, the Board will analyze these requests to reopen 
under the revised criteria for the analysis of a request to 
reopen a claim for service connection based upon the receipt 
of new and material evidence.

These claims were last denied in an April 2000 RO hearing 
officer decision.  In the correspondence that accompanied 
this decision, the RO advised the veteran that he had one 
year to appeal it.  Unfortunately, the veteran did not file 
an initial appeal until May 2001.  In an October 2001 letter, 
the RO advised the veteran that it could not accept his 
appeal because it was untimely filed, and he did not 
thereafter challenge that decision.  Accordingly, the April 
2000 RO hearing officer decision subsequently became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999) [38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005); see also 
38 C.F.R. § 20.200 (2005)].
 
In July 2002, the veteran filed a request to reopen his 
claims for entitlement to service connection for the 
residuals of injuries to the back, ribs, and right knee.  In 
an October 2002 rating decision, the RO declined to reopen 
any of the claims.  The veteran subsequently and timely 
appealed this matter to the Board.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claims.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Accordingly, new evidence is now defined as existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO originally denied these claims in a September 1990 
rating decision, finding that despite the existence of 
current diagnoses as shown on VA examination in June 1999, 
there was no competent medical evidence of record to 
substantiate the incurrence of injuries to the back, ribs, 
and right knee in service, or to establish that any of the 
currently diagnosed problems were etiologically related to 
the veteran's verified period of active service.  Thereafter, 
the RO declined to reopen these claims on multiple occasions, 
the last of which occurred in April 2000, because neither the 
veteran nor the RO was able to provide or identify any such 
evidence in support of these claims.  

Evidence now of record in support of the veteran's July 2002 
request to reopen his claims now includes several written 
statements provided by the veteran since the last final 
denial in this matter (in April 2000), similar statements 
supplied by his representative, transcribed hearing testimony 
given by the veteran before the undersigned in June 2005, and 
current VA treatment records dated from approximately October 
2001 to September 2002.  These particular documents were not 
available to or evaluated by agency decisionmakers in the 
past.  Accordingly, the Board finds that these records 
constitute new evidence.  As noted, however, this does not 
end the inquiry, as the Board must still determine whether 
any of this new evidence is also material.  

To that end, the Board does not find that any newly received 
evidence of record is material to the veteran's claims for 
service connection for the residuals of injuries to the back, 
ribs, and right knee, and for that reason, the appeal to 
reopen these claims will be denied.  Barnett, supra.

Generally, to qualify for service connection, there must be 
proof of the existence of a disability, and of one that has 
resulted from a disease or injury that occurred in the line 
of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001); see also 38 C.F.R. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307,  3.309 (2005).

The Board observes that the new VA outpatient treatment 
reports of record mainly relate to other medical problems, 
although there is a recorded continuing diagnosis of 
osteoarthrosis involving the spine, as well as couple of 
recorded complaints by the veteran concerning leg pain and 
abdominal pain located under his rib cage.  This evidence, 
while new, is not material because it is does not relate to 
an unestablished fact necessary to substantiate the claims, 
as there was already evidence of record at the time of the 
April 2000 rating decision to confirm currently diagnosed 
back, rib, and right knee disorders (namely, in June 1999 and 
December 1989 VA examination reports).  For that reason, the 
Board finds that these VA outpatient treatment reports are 
not material, because they contain information that is only 
cumulative and redundant of the previous evidence of record.  
38 C.F.R. § 3.156(a).

As for the new statements from the veteran and his 
representative, as well as the veteran's new hearing 
testimony as recently provided to the Board, the Board holds 
that none of this new evidence is material to the claims.  In 
fact, much of this evidence again relays the veteran's 
previously recorded account of how he sustained his claimed 
injuries in service, and also again addresses a statement 
previously provided by his uncle regarding his knowledge of 
the veteran's injuries.  As well, none of the information 
contained in these records may be considered to be new 
evidence that actually purports to establish the occurrence 
of the injuries in service, or to establish that the 
currently diagnosed disorders are etiologically related to 
active service - evidence of record that is absolutely 
necessary to establish service connection for these claims.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Moreover, 
while the veteran testified in June 2005 that he was treated 
for these injuries by the VA Hines Medical Center in 1978, 
the information already of record indicates that he was only 
treated for hernia-related problems at that time.  In 
addition, the record shows that the veteran informed the 
December 1998 VA examiner - the medical practitioner who 
first evaluated him with respect to these claims - that he 
had received no treatment for his claimed disorders since his 
service discharge (although he has continuously stated that 
he has experienced residual symptomatology from his injuries 
since his service discharge).  At any rate, none of this 
evidence newly addresses the etiology of the claimed 
disorders, and does not otherwise relate to an unestablished 
fact necessary to substantiate the claims.  Moreover, this 
evidence is not material specifically because it is mostly 
cumulative or redundant of the previous evidence of record.  
Finally, and most importantly, this evidence is not material 
because it does not contain (new) information that raises a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a).   

The Board understands and empathizes with the veteran's 
frustration with respect to his attempts to establish service 
connection for the claimed disorders, especially in light of 
the loss of his service medical records.  The law, however, 
and especially the standards of new and material evidence as 
now in effect, simply prevent the Board from assisting the 
veteran further with his claims at this time, given the 
current state of the evidence of record.  

The Board therefore finds that because only new, but not 
material, evidence has been received to support the claims, 
the veteran's request to reopen his claims for service 
connection for the residuals of back, rib, and right knee 
injuries must be denied at this time.  Parenthetically, the 
Board notes that if the veteran is able to obtain new 
information or medical records to show that he had such 
disorders or was treated for them in the years immediately 
following his service discharge, or is able to procure a 
favorable nexus opinion with respect to these claims, 
however, he should consider filing another request to reopen.  




ORDER

New and material evidence not having been received, the 
appeal to reopen the claim for entitlement to service 
connection for the residuals of an injury to the back is 
denied.

New and material evidence not having been received, the 
appeal to reopen the claim for entitlement to service 
connection for the residuals of an injury to the ribs is 
denied.

New and material evidence not having been received, the 
appeal to reopen the claim for entitlement to service 
connection for the residuals of an injury to the right knee 
is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


